department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n xxxxxxxx fax number xxxxxxxxxx xxxxxxxxxx identification_number employer_identification_number contact number xxxxxxxxxx contact person xxxxxxxxxx number release date se t eo ra t date date xxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxx uniform issue list legend m xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx n xxxxxxxxxxxxxxxxxxx dear ------------- we have received your request for a ruling that you are excepted from filing form_990 under sec_1 b vii of the income_tax regulations effective date you also request a ruling that your name will continue to be included in publication you have been recognized as an organization described in sec_501 of the internal_revenue_code and classified as an organization described in sec_509 and sec_170 of the code you are organized as a religious corporation under the nonprofit laws of n you filed a statement of election to accept with n article third of your statement of election to accept provides that you were formed to further the broader religious purposes of m by establishing and maintaining a school to provide quality education of children consistent with the testimonies of m you operate a school for grades pre-kindergarten through twelve which is grounded in the religious beliefs and practices of m the principles and spiritual values of m are incorporated into all aspects of school life central to the school’s mission is the mandatory weekly worship service for all students - - xxxxxxxxxxxxxxxxxxxxxxxxxxx your statement of election to accept and your by-laws establish that members of m control your board_of trustees they require that you have a board_of trustees of not more than twenty-three persons a majority of whom shall be members of m and at least two of whom shall be graduates of your school your admissions literature describes you as a m school you have established a clear and distinct admission priority for m children you give priority in faculty hiring to members of m sec_6033 of the code requires every organization_exempt_from_taxation under sec_501 to file an annual information_return form_990 however sec_6033 provides that certain types of organizations will be excepted from the filing requirement further sec_1_6033-2 of the regulations provides a list of those specific organizations which are excepted that list includes an educational_organization below college level that is described in sec_170 that has a program of a general academic nature and that is affiliated within the meaning of paragraph h of this section with a church or operated by a religious_order in pertinent part sec_1_6033-2 of the regulations provides that an organization is affiliated with a church or a convention or association of churches for purposes of paragraph h ii of this section if the organization is operated supervised or controlled by or in connection with as defined in sec_1_509_a_-4 a church or a convention or association of churches you are an educational_organization below college level described in sec_170 of the code that has a program of a general academic nature you are supervised or controlled in connection with m thus you are affiliated with m a church accordingly we rule as follows you are excepted from filing an annual information_return form_990 pursuant to sec_1_6033-2 of the regulations effective date you will continue to be listed as a public charity in publication cumulative list of organizations described in sec_170 of the internal_revenue_code_of_1986 except as we have ruled above we express no opinion as to the tax consequences under the cited provisions of the code or under any other provisions of the code this ruling is directed only to the organization that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent - - xxxxxxxxxxxxxxxxxxxxxxxxxxx because this letter could help resolve any questions regarding your exempt status you should keep it in your permanent records any questions about your federal_income_tax status should be directed to internal_revenue_service te_ge customer service either by calling a toll free number or sending correspondence to p o box cincinnati oh joe urban acting director exempt_organizations rulings agreements sincerely
